Citation Nr: 1032086	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-02 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1955 to June 
1956.  He died in July 2005; the appellant is the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
January 2010, the appellant testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  The 
transcript is associated with the record. 

The issues of whether the effective date of the 
termination of the Veteran's compensation benefits was 
proper and entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 
1318 have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over these 
issues, and they are referred to the AOJ for appropriate 
action.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on her part is required.




REMAND

The Veteran died in July 2005 at the age of 70.  Non small cell 
lung cancer was certified as the cause of death on his death 
certificate.  During his lifetime, the Veteran had established 
service connection for bipolar disorder, rated 100 percent 
disabling since August 1997.  The appellant testified in January 
2010 that the Veteran was a smoker when she met him in 1959.  She 
stated that he smoked to calm his nerves.  In fact, his bipolar 
disorder was worse when he tried to quit smoking.  The appellant 
essentially maintains that the Veteran's service-connected 
bipolar disorder caused him to smoke, which resulted in his 
development of fatal lung cancer

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment 
to 38 C.F.R. § 3.310 was enacted for the purpose of implementing 
the holding in Allen for secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen and adds language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Also, for claims filed after June 9, 1998, such as the 
appellant's claim, a disability will not be considered service-
connected on the basis that it resulted from injury or disease 
attributable to the Veteran's use of tobacco products during 
service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  VA's 
General Counsel has held that the legal bar to service connection 
for a disability attributable to tobacco use does not bar a 
finding of secondary service connection for a disability related 
to the Veteran's use of tobacco products after the Veteran's 
service, where that disability is proximately due to a service-
connected disability that is not service connected on the basis 
of being attributable to the Veteran's use of tobacco products 
during service.  See VAOPGCPREC 6-2003 (October 28, 2003).

The evidence of record includes a letter from D.P., MD, who 
treated the Veteran from March 2001 to June 2003.  He noted that 
the Veteran suffered from bipolar disorder and anxiety disorder.  
Dr. D.P. opined that the Veteran's anxiety disorder was a major 
contributor to his smoking habit; he used smoking to calm his 
nerves.

However, a VA physician reviewed the claims file in January 2006 
and noted that although smoking certainly contributed to the 
development of the Veteran's lung cancer, there was no evidence 
that the Veteran's bipolar disorder caused him to smoke.  The VA 
physician opined that the Veteran's bipolar disorder did not 
contribute to or materially hasten the Veteran's death.

After reviewing the evidence of record, including the evidence noted 
above, the Board finds that the case must be sent back to the RO to 
obtain another medical opinion.  38 C.F.R. § 3.159(c)(4).  The 
opinion must be based on a review of the entire evidentiary record 
and include a detailed explanation of the rationale.  

Prior to obtaining the medical opinion, all outstanding VA and 
private treatment records should be obtained.  In this regard, 
the Veteran's death certificate notes that he was hospitalized at 
Lower Cape Fear Hospice Care Center at the time of his death in 
July 2005.  The RO/AMC should undertake appropriate development 
to the Veteran's terminal hospitalization records.  In addition, 
the appellant expressed concern in a June 2006 statement that the 
Veteran's treatment records from Northport, NY VA Medical Center 
(VAMC) were incomplete.  She stated that the Veteran received 
treatment at the Northport VAMC from 1978 to 1997.  While some of 
these records have been obtained, the RO/AMC must request all 
outstanding treatment records at the Northport VAMC pertaining to 
the Veteran.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Finally, during the pendency of the appeal, the Court of Appeals 
for Veterans Claims (Court) issued a decision expanding VA's 
notification obligations in claims for cause of death.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In Hupp, the Court held that 
in a claim of service connection for the cause of a Veteran's 
death, VA's duty to notify under 38 U.S.C.A § 5103(a) must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

The Board notes that the RO sent appellant notice letters in 
October 2005 and December 2006.  However, review of the record 
shows that the letters did not contain the specific notification 
required under 38 U.S.C.A. § 5103, as interpreted by the Court in 
Hupp.  Specifically, the letters did not include: element (1) a 
statement of the conditions for which the Veteran was service 
connected at the time of his death; and element (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Although the record shows that the appellant has 
actual knowledge of element (1), the Board finds that a letter 
including all elements listed in Hupp must be sent to ensure VA 
notification obligations are wholly met.   



Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes the 
specific notice required by Hupp v. 
Nicholson, 21 Vet. App. 342, 352- 53 
(2007) (outlined above).

2.  Undertake appropriate development to 
obtain the Veteran's terminal 
hospitalization records from Lower Cape 
Fear Hospice Care Center (i.e., through 
July 2005).  All records and/or responses 
received should be associated with the 
claims file.  

Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Northport, NY VAMC.  All records 
and/or responses received should be 
associated with the claims file.  

If the appellant identifies any additional 
outstanding evidence supportive of her 
claim, the RO should undertake appropriate 
development to obtain that evidence as 
well.  If the RO is unable to obtain any 
medical records identified by the 
appellant, the RO should so inform her and 
her representative, and request them to 
provide copies of such records.  

3.  Send the claims file a VA psychiatrist 
or psychologist to obtain an opinion 
regarding whether the Veteran's death was 
attributable to service-connected 
disability.  The claims file and a copy of 
this remand should be sent to the 
clinician completing the opinion and the 
clinician should review the relevant 
evidence of file.  The clinician should 
provide an answer to the following 
questions:

a)  Is it at least as likely as not (i.e., 
50 percent or greater degree of 
probability) that a tobacco abuse 
disability (e.g., nicotine dependence) was 
caused or aggravated by service-connected 
bipolar disorder?

b)  If the answer to a) is yes, is it at 
least as likely as not (i.e., 50 percent 
or greater degree of probability) that 
such disability (nicotine dependence) 
caused or contributed to cause or hastened 
the Veteran's death from lung cancer?

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship or a 
finding of aggravation; less likely weighs 
against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate 
and explain why an answer would require 
resorting to speculation.  The consulting 
physician should specifically comment on 
the letter from Dr. D.P. and the January 
2006 VA medical opinion noted above.

4.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the appellant's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the appellant and her 
representative an appropriate SSOC, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



